

115 HR 4603 IH: Houthis and Iran Sanctions Accountability Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4603IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Ms. Ros-Lehtinen (for herself, Mr. Poe of Texas, Mr. Chabot, Mr. McCaul, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the continuation in effect of sanctions with respect to Yemen, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Houthis and Iran Sanctions Accountability Act of 2017. 2.FindingsCongress finds the following:
 (1)On April 2015, the United Nations Security Council adopted United Nations Security Council Resolution 2216 by 14 affirmative votes to none against, with one abstention (by the Russian Federation), imposing sanctions on individuals undermining the stability of Yemen, and demanded that the Houthis withdraw from all areas seized during the latest conflict, relinquish arms seized from military and security institutions, cease all actions falling exclusively within the authority of the legitimate Government of Yemen, and fully implement previous Security Council resolutions.
 (2)On May 16, 2012, the Obama administration issued Executive Order 13611 (50 U.S.C. 1701 note; relating to Blocking Property of Persons Threatening the Peace, Security, or Stability of Yemen), imposing sanctions on persons that have engaged in acts that directly or indirectly threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of November 23, 2011, between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, or that obstruct the political process in Yemen.
 (3)On November 10, 2014, the Obama administration designated the leadership of the Iranian-supported Houthi insurgent group, and their ally former Yemeni President Ali Abdullah Saleh, for imposition of sanctions under Executive Order 13611.
 (4)Iran’s Revolutionary Guard Corps has transferred increasingly sophisticated weapons systems to the Houthis, who have in turn shot missiles into Saudi Arabia from positions in northern Yemen, including a missile in November 2017 that targeted Riyadh International Airport. In response, Ambassador Nikki Haley called on the United Nations and international partners to take necessary action to hold the Iranian regime accountable for these violations.
 (5)In addition to weapons, Iran is reportedly providing Afghan and Shi’ite Arab specialists, including Hizballah, to train Houthi units and act as logistical advisers.
 (6)The Iranian-supported Houthis have attacked coalition or coalition-affiliated maritime targets multiple times, a United States Navy ship twice, and other shipping, forcing the United States to respond with a combination of diplomacy and calibrated military strikes against three radar facilities in Houthi-controlled territory.
 3.Statement of policyIt shall be the policy of the United States to condemn Iranian activities in Yemen in violation of United Nations Security Council Resolution 2216 (2015), and call on all responsible countries to take appropriate and necessary measures against the Government of Iran, including the interdiction of Iranian weapons to the Houthis, and the bilateral and multilateral application of sanctions against Iran for its violations of United Nations Security Council Resolution 2216.
		4.Continuation in effect of sanctions with respect to Yemen
 (a)In generalUnited States sanctions with respect to Yemen provided for in Executive Order 13611 (50 U.S.C. 1701 note; relating to Blocking Property of Persons Threatening the Peace, Security, or Stability of Yemen), as in effect on the day before the date of the enactment of this Act, shall remain in effect.
 (b)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
			5.Determinations with respect to certain Iranian persons
			(a)Determinations
 (1)In generalThe President shall, not later than 45 days after the date of the enactment of this Act, determine whether the Iranian persons listed in paragraph (2) are responsible for engaging in activities described in section 1 of Executive Order 13611 (50 U.S.C. 1701 note; relating to Blocking Property of Persons Threatening the Peace, Security, or Stability of Yemen).
 (2)Iranian persons listedThe Iranian persons listed in this paragraph are the following: (A)Members of the Supreme National Security Council.
 (B)The Minister of Intelligence and Security. (C)The Commander of the Iran’s Revolutionary Guard Corps.
 (D)The Commander of the Iran’s Revolutionary Guard Corps, Qods Force. (E)The Minister of Defense.
 (F)Minister of Foreign Affairs. (G)Any other Iranian person that the President determines is appropriate.
					(3)Report
 (A)In generalThe President shall submit to the appropriate congressional committees a report that contains— (i)the determinations made under paragraph (1) together with the reasons for those determinations; and
 (ii)an identification of the Iranian persons that the President determines are responsible for engaging in activities described in section 1(c) of Executive Order 13611.
 (B)FormA report submitted under subparagraph (A) shall be submitted in unclassified form but may contain a classified annex.
 (b)Imposition of sanctionsThe President shall impose the sanctions described in section 1 of Executive Order 13611 with respect to each Iranian person identified in the report submitted to the appropriate congressional committees under subsection (a)(3).
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)EntityThe term entity— (A)means a partnership, association, corporation, or other organization, group, or subgroup; and
 (B)includes a governmental entity. 6.Sanctions with respect to certain foreign persons (a)In generalBeginning on and after the date that is 120 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) on a person described in subsection (b).
 (b)Persons describedA person described in this subsection is a foreign person that the President determines knowingly provides significant financial, material, or technological support for—
 (1)Ansar Allah in Yemen; (2)a person designated pursuant to an applicable Executive order;
 (3)a person that the President determines is in violation of an applicable United Nations Security Council resolution;
 (4)an Iranian person identified in the report submitted to the appropriate congressional committees under section 5(a)(3); or
 (5)a foreign person owned or controlled by a foreign person described in paragraphs (1) through (4). (c)Imposition of sanctionsThe sanctions to be imposed on a person described in subsection (b) are the following:
 (1)In generalThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens ineligible for visas, admission, or parole
 (A)In generalAn alien who the Secretary of State or the Secretary of Homeland Security determines is a foreign person described in subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalAny visa or other documentation issued to an alien who is a foreign person described in subsection (b), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or documentation that is in the possession of the alien who is the subject of such revocation.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (f) to carry out paragraph (1) of this subsection to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this Act.
 (e)Regulatory authorityThe President shall, not later than 120 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act.
 (f)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Applicable Executive orderThe term applicable Executive order means— (A)Executive Order 13611 (50 U.S.C. 1701 note; relating to Blocking Property of Persons Threatening the Peace, Security, or Stability of Yemen); or
 (B)any Executive order adopted on or after the date of the enactment of this Act, to the extent that such Executive order authorizes the imposition of sanctions on persons for conduct with respect to Yemen.
 (3)Applicable United Nations Security Council resolutionThe term applicable United Nations Security Council resolution means— (A)United Nations Security Council Resolution 2216; or
 (B)any United Nations Security Council resolution adopted on or after the date of the enactment of this Act that authorizes the imposition of sanctions on persons for conduct with respect to Yemen.
 (4)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
 (5)EntityThe term entity— (A)means a partnership, association, corporation, or other organization, group, or subgroup; and
 (B)includes a governmental entity. (6)Foreign personThe term foreign person means—
 (A)an individual who is not a United States person or an alien lawfully admitted for permanent residence into the United States; or
 (B)a corporation, partnership, or other entity which is not a United States person. (7)PersonThe term person means an individual or entity.
 (8)United States personThe term United States person means a United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or a person in the United States.
				7.Report on Iranian activities in Yemen
 (a)ReportNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 5 years, the President shall submit to the appropriate congressional committees a report on Iranian activities in Yemen.
 (b)Matters To be includedThe report required by subsection (a) shall include a description of the following: (1)Iran’s support for certain Yemeni militias or political parties, including weapons, financing, training, and other forms of material support including media and communications support.
 (2)A list of referrals to the relevant United Nations Security Council sanctions committees by the United States Permanent Representative to the United Nations.
 (c)FormThe President may submit the report required by subsection (a) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				